Citation Nr: 1815395	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-19 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder NOS with depressive features and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971 and from January 1979 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A notice of disagreement (NOD) was received in October 2011, a statement of the case (SOC) was issued in April 2014, and a substantive appeal was timely received in May 2014.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

The Veteran originally filed a claim for entitlement to service connection for anxiety and PTSD.  The evidence of record includes a diagnosis for anxiety disorder NOS with depressive features and the Veteran's claim has therefore been expanded and recharacterized as indicated on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The record before the Board consists solely of electronic records within the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claim for an acquired psychiatric disorder to include anxiety disorder NOS with depressive disorder and PTSD.
The Veteran claims that he suffers from a psychiatric disorder as a result of his service in Vietnam.  The Veteran has specifically mentioned two stressors that occurred while he was stationed in Vietnam.  The first one was when a soldier dropped a grenade in his bunker and the Veteran had to dive for cover.  Two soldiers were injured in the incident and had to be taken by medics to Japan for recovery.  The second incident the Veteran reports is when he was on guard duty and he saw the enemy trying to invade the Landing Zone where he was stationed. The Veteran says he called artillery to blow up the area.

The Veteran was provided with a VA initial PTSD examination in September 2011.  The VA examiner found that the Veteran did not have a diagnosis of PTSD that conforms to DSM-IV criteria, but diagnosed the Veteran with anxiety disorder NOS with depressive features.  

The Veteran was provided with another VA PTSD examination in March 2014.  The VA examiner noted that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria.  However, he was noted to have some significant emotional and behavioral symptoms that, based on review of mental health records and the Veteran's report, are more likely than not related to his fear of hostile military or terrorist activity stemming from active duty in Vietnam.

The Veteran's DD-214 indicates that he had service in Vietnam from March 1, 1970 through January 17, 1971.  However, there are no military personnel records in the Veteran's file that corroborate his accounts of combat while in Vietnam or his alleged stressors.  As such, the Board finds that this case must be remanded in order to obtain the Veteran's military personnel records including his specific unit records and individual assignments while stationed in Vietnam.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file the Veteran's complete service personnel records.  Specifically, his individual assignment while stationed in Vietnam from March 1970 to January 1971 is requested.  

Efforts should continue until the records are obtained, or it is reasonably certain they do not exist or further efforts would be futile.  If any records cannot be obtained, the Veteran must be notified of the missing records; the attempts made; and what further actions will be taken.

2. Ask the JSRRC to research the history of the Veteran's unit of assignment while stationed in Vietnam from March 1970 to January 1971 in an effort to verify the Veteran's alleged stressors, which may include multiple requests in light of JSRRC's "2-month rule."  

3. Thereafter, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder NOS with depressive features and PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




